UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                          )
ROGUE VALLEY MEDICAL CENTER,              )
                                          )
              Plaintiff,                  )
                                          )
       v.                                 )                   Civil Action No. 03-0477 (PLF)
                                          )
KATHLEEN SEBELIUS,                        )
 Secretary, United States Department of   )
 Health and Human Services,               )
                                          )
              Defendant.1                 )
__________________________________________)


                                              ORDER

               For the reasons stated in the Opinion issued this same day, it is hereby

               ORDERED that plaintiff’s motion to amend [28] is DENIED; it is

               FURTHER ORDERED that plaintiff’s motion to strike [25] is DENIED; and it is

               FURTHER ORDERED that defendant’s motion to dismiss [24] is GRANTED.

This case shall be dismissed for failure to state a claim. The Clerk of the Court shall remove this

case from the docket of the Court. This is a final appealable order. See FED . R. APP . P. 4(a).

               SO ORDERED.


                                                      _/s/__________________________
                                                      PAUL L. FRIEDMAN
                                                      United States District Judge
DATE: March 16, 2010



       1
              The Court has substituted Kathleen Sebelius, the current Secretary of the
Department of Health and Human Services, as the defendant in place of former Secretary
Michael Leavitt, pursuant to Rule 25(d) of the Federal Rules of Civil Procedure.